              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEROME BLANCHETT,                      :
            Petitioner,                :     1:15-cv-0188
                                       :
      v.                               :     Hon. John E. Jones III
                                       :
KENNETH CAMERON, et al.,               :
            Respondents.               :

                                  ORDER

                               May 13, 2019

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1), and in accordance with the Court’s memorandum of the same

date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
            § 2254 is DISMISSED as time-barred by the statute of limitations. See
            28 U.S.C. § 2244(d).

      2.    There is no basis for the issuance of a certificate of appealability. See
            28 U.S.C. § 2253(c ).

      3.    The Clerk of Court is directed to CLOSE this case.


                                s/ John E. Jones III
                                John E. Jones III
                                United States District Judge
